DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation the limitation “at least one capturing material for oxygen or moisture”, and the claim also recites “at least one capturing material by which oxygen and moisture can be absorbed” which is the narrower 
Claims 21 and 22 are rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al (U.S. 2010/0110728) with Zhou et al (U.S. 2013/0004699) as a teaching reference, in view of Dijken et al (U.S. 2015/0261076), and further in view of Apothaker et al (U.S. 4,492,951)

Regarding claim 1. Dubrow et al discloses a method for producing light-emitting semiconductor components comprising the following steps:
A) Providing at least one glass capillary made of a glass material ([0098], i.e. Hermetically sealed container 708 is suitably a glass container. Exemplary hermetically sealed containers are described throughout. In suitable embodiments, the hermetically sealed container is a glass (e.g., borosilicate) capillary. As used herein "capillary" refers to an elongated container having a length dimension that is longer than both its width and height dimension)
B) Filling the glass capillary with several different phosphors ([0157], i.e. different nanocrystals are separated along the length of the capillary),
C) Sealing the glass capillary in a sealing region by melting and/or softening the glass material, so that the glass capillary is closed by the glass material itself, and ([0157], i.e. a seal placed adjacent to the solution (for example, by melt sealing the capillary)), 
D) Attaching at least a part of the sealed glass capillary (FIG. 7B, item 718)  to at least one light-emitting diode chip (FIG. 7B, item 716), so that, during operation, the 
wherein the phosphors are introduced into the glass capillary ([0157]. i.e. the capillary can be filled in stages, such that different nanocrystals are separated along the length of the capillary) by means ([0072], i.e. luminescent nanocrystals can be injected into a container, placed into a container, drawn into a container (e.g., by using a suction or vacuum mechanism)), so that in the glass capillary, after step B) regions filled with the phosphors and regions filled ([0157], i.e. the capillary can be filled in stages, such that different nanocrystals are separated along the length of the capillary) with a protective gas (alternate with one another)([0080], i.e. In suitable embodiments of the present invention, the various steps to produce a hermetically sealed container of luminescent nanocrystals are performed in an inert atmosphere. For example, steps 204, 206 and 208 (and 210 if required) are all suitably performed in an inert atmosphere, i.e., either in a vacuum and/or with on y N2 or other inert gas(es) present.))
wherein the glass material is a low-melting glass ([0098], i.e. the hermetically sealed container is a glass (e.g., borosilicate) and a processing temperature of the glass material in step C) is at least 200 OC and at most 500 C (Zhou et al discloses borosilicate is a low melting glass; [0026], i.e. low-melting-point glass may be used, for example, but not limited to, borosilicate glass, such as Na.sub.2O--ZnO--
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Dubrow et al fails to explicitly disclose by a syringe, wherein the glass capillary is provided with a heating wire in a region of the sealing region; and wherein the heating wire is embedded in the glass material of the glass capillary.
However, Dijken et al teaches by a syringe or vacuum ([0056], i.e. The filling may be done using various methods, for example by capillary forces, by vacuum filling (e.g. at a pressure of 1 bar), by evacuating the capsule followed by pressure filling (e.g. up to 20 bar), by syringe, etc). 
Dubrow et al discloses filling the capillary with phosphor by vacuum, and Dijken teaches filling a tube with phosphor by either vacuum or syringe.

Dubrow et al in view of Dijken et al fails to explicitly disclose wherein the glass capillary is provided with a heating wire in a region of the sealing region; and wherein the heating wire is embedded in the glass material of the glass capillary.
However, Apothaker et al teaches wherein the glass capillary is provided with a heating wire in a region of the sealing region; and wherein the heating wire is embedded in the glass material of the glass capillary ([Apothaker et al, abstract], i.e. a capillary tube is shrunk around a wire heating element, fashioned into the desired configuration, and situated between the exterior surface of a cylindrical inner glass tube and the interior surface of a cylindrical outer glass tube, to form an assembly).
Since Both Dubrow et al and Apothaker et al teach glass capillary tubes, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for producing light-emitting semiconductor components as disclosed in Dubrow et al with the wherein the glass capillary is provided with a heating wire in a region of the sealing region; and wherein the heating wire is embedded in the glass material of the glass capillary as 

Regarding claim 3. Dubrow et al in view of Dijken et al and of Apothaker et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses wherein in step B) the phosphors are in a liquid matrix material ([0072], i.e. the luminescent nanocrystals are present in a solution or Suspension, for example in a polymeric solution, thereby aiding in the introduction of the nanocrystals into the container. In exemplary embodiments, luminescent nanocrystals 104 can be drawn into a container, for example a tubular container 302,) which is introduced into the glass capillary ([0157], i.e. a seal placed adjacent to the solution (for example, by melt sealing the capillary),
wherein the matrix material is subsequently photochemically or thermally cured ([0069], i.e. and then cured (e.g., cooled or heated depending upon the type of polymer)).

Regarding claim 5. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 3 above.


Regarding claim 8. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses prior to step C), an average cross-sectional area of an interior of the glass capillary is at least 0.2 mm x 0.3 mm and at most 1.5 mm x 0.8 mm, wherein the cross-sectional area is a rectangle or a rectangle with rounded corners ([0156], i.e. A rectangular tube of approximate dimensions 3 mm x 0.5 mm with a 2 mm x.0.5 mm cavity is prepared).
  As It has been judicially determined that the selection of a result effective variable was within the ordinary skill level, the thickness does not patentably distinguish over the reference.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 

Regarding claim 10. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses wherein the glass capillary, viewed in cross section, has a plurality of adjacent inner spaces which are each filled with the phosphors ([0073], i.e. [0073] Following introduction of the luminescent nanocrystals into the container, the container is then hermetically sealed, as shown in FIG. 2, in step 206. FIG. 9, item 308; [0074], i.e. These sections can either retained together as a single, sealed container 308, or the sections can be separated into individual pieces)

Regarding claim 11. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses wherein exactly three different phosphors with different emission characteristics ([0115], i.e. the luminescent nanocrystals emit blue, green and red light) are introduced in the glass capillary ([0115], i.e. a hermetically sealed container comprising a plurality of luminescent nanocrystals), the phosphors immediately succeeding one another along the longitudinal axis ([0115], i.e. a hermetically sealed container comprising a plurality of luminescent nanocrystals the luminescent nanocrystals emit blue, green and red light)
wherein the phosphors independently from one another generate blue, green and red light ([0115], i.e. the luminescent nanocrystals emit blue, green and red light), after 
wherein at a distance of at most 0.5 mm from the sealing region an insulating element (FIG. 1, item 106; [0060], i.e. barrier layer) is introduced into the glass capillary (FIG.1, item102) ([0060], i.e. in order to hermetically seal the compositions of the present invention, a barrier layer is disposed on the composition) the insulating element being thermally insulating and being opaque ([0062], i.e. deposition of a non-conductive layer, such as a nitride (e.g., silicon nitride) can be used), so that the phosphors are protected from overheating during the formation of the sealing region ([0061], i.e. in order to properly hermetically seal the nanocrystal composition, a virtually defect free (i.e., pin hole free) barrier layer is often used), and wherein one of the phosphors is in direct contact with the insulating element ([0060], i.e. in order to hermetically seal the compositions of the present invention, a barrier layer is disposed on the composition) 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 

Regarding claim 12. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses further comprising a step E), in which the glass capillary is singulated into conversion elements (FIG. 9, item 308; [0074], i.e. These sections can either retained together as a single, sealed container 308, or the sections can be separated into individual pieces), wherein step E) follows step C) ([0074], i.e. A solution of luminescent nanocrystals 104 can then be drawn into the container by simply applying a reduced pressure to an end of the container. Container 302 can then be sealed by heating and "pinching" the container at various sealing positions or seals 304 throughout the length of the container, or by using other sealing mechanisms as described throughout) and/or step D).

Regarding claim 13. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 12 above.
Dubrow et al further discloses wherein, along the longitudinal axis, a plurality of the sealing regions is present and between at least some adjacent sealing regions part of the phosphors located ([0157], i.e. a first luminescent nanocrystal solution can be introduced into the capillary, and then a seal placed adjacent to the solution, A second luminescent nanocrystal Solution can then be added to the capillary, and again, a seal placed adjacent to the Solution),


Regarding claim 14. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 13 above.
Dubrow et al further discloses wherein both along the longitudinal direction and along a transverse axis a plurality of the sealing regions is present, such that there is a two-dimensional arrangement of regions with the phosphors (FIG. 11, items 708 and 708’) wherein a two-dimensional array (FIG. 11 shows a 1x5 dimensional array) of light-emitting diode chips (FIG. 11, items 702) is applied to said two dimensional (FIG. 11 shows a 1x5 dimensional array) arrangement in step D).

Regarding claim 15. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses wherein, in step B), in the glass capillary at least one indicator ([0005], i.e. Luminescent nanocrystals when exposed to air and moisture undergo oxidative damage, often resulting in a loss of luminescence) for at least one of the variables of moisture content, oxygen content and maximum temperature and alternatively or additionally at least one trapping capturing material for oxygen or moisture is introduced.

Regarding claim 16. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 12 above.
Dubrow et al further discloses wherein an opaque, reflective coating is arranged on an outside of the glass capillary and/or in which the glass capillary (FIG. 7, item 504) formed at least in regions as an optical element ([0088], i.e. Focusing apparatus 604 suitably is made of a material that can reflect light that is generated by LED, or is coated with a material that reflects light. For example, focusing apparatus can comprise a polymer, metal, ceramic, etc. In other embodiments, the inner surface (i.e., the surface facing LED) can be coated with a reflective material such as a metal (e.g, Al) or other reflective coating).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al (U.S. 2010/0110728) in view of Dijken et al (U.S. 2015/0261076) and as applied to claims 1 above, and further in view of Wada et al (U.S. 2013/0108811).

Regarding claim 2. Dubrow et al in view of Dijken et al discloses all the limitations of the method according to claim 1 above.
Dubrow et al further discloses wherein the glass capillary has an average wall thickness of at least 20 um ([0099], i.e. a capillary of the present invention has a thickness of about 50 um) and of at most 125 um before step C),
and wherein the phosphors are quantum dots ([0038], i.e. The terms "nanocrystal," "nanodot," "dot" and "quantum dot" are readily understood by the 
Dubrow et al fails to explicitly disclose wherein a duration of the method step C) per sealing region is at most 4 s,
However Wada et al teaches wherein a duration of the method step C) per sealing region is at most 4 s ([0090], i.e. The above embodiment has described an example in which the end portion 10A is sufficiently heated until the distal end of the sealing part 22 projects in the length direction L.).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for producing light-emitting semiconductor components as disclosed in Dubrow et al with the wherein a duration of the method step C) per sealing region is at most 4 s as disclosed by Wada et al.  The use of the end portion is sufficiently heated in Wada et al provides for end of the sealing part projects in the length direction (Wada et al, [0090]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al (U.S. 2010/0110728) in view of Dijken et al (U.S. 2015/0261076) and Apothaker et al (U.S. 4,492,951) as applied to claims 3 above, and further in view of Hyun (U.S. 2014/0160727).

Regarding claim 4. Dubrow et al in view of Dijken et al and Apothaker et al discloses all the limitations of the method according to claim 3 above.
Dubrow et al further discloses the liquid matrix material ([0072], i.e. the luminescent nanocrystals are present in a solution or Suspension, for example in a polymeric solution, thereby aiding in the introduction of the nanocrystals into the container. In exemplary embodiments, luminescent nanocrystals 104 can be drawn into a container, for example a tubular container 302,) and the glass capillary ([0099], i.e. Hermetically sealed container 708 is suitably a plastic or glass container. Exemplary hermetically sealed containers are described throughout. In suitable embodiments, the hermetically sealed container is a plastic or glass (e.g., borosilicate) capillary. As used herein "capillary" refers to an elongated container having a length dimension that is longer than both its width and height dimension) and 
wherein a quotient of a length of the glass capillary and a diameter of the glass capillary is at least 15 and at most 150 ([0099], i.e. As used herein "capillary" refers to 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Dubrow fails to explicitly disclose wherein the matrix material forms a contact angle the glass capillary of at least 65° and of at most 105°.
However, Hyun teaches wherein the matrix material (FIG. 9, item 430) forms a contact angle (FIG. 9, the meniscus of item 430) the glass capillary (FIG. 9, item 430) of at least 65° and of at most 105°.
The contact angle is inherently created by the capillary action of the matrix material being sucked into the tube by the vacuum and the friction between the glass capillary and the matrix material. 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al (U.S. 2010/0110728), and further in view of Ginnantonio et al (U.S. 8,911,862) and Lee et al (U.S. 2011/0141769).

Regarding claim 19. Dubrow et al discloses a method for producing light-emitting semiconductor components comprising the following steps:
A) Providing at least one glass capillary made of a glass material ([0098], i.e. Hermetically sealed container 708 is suitably a glass container. Exemplary hermetically sealed containers are described throughout. In suitable embodiments, the hermetically sealed container is a glass (e.g., borosilicate) capillary. As used herein "capillary" refers to an elongated container having a length dimension that is longer than both its width and height dimension)

C) Sealing the glass capillary in a sealing region by melting and/or softening the glass material, so that the glass capillary is closed by the glass material itself, and ([0157], i.e. a seal placed adjacent to the solution (for example, by melt sealing the capillary)), 
D) Attaching at least a part of the sealed glass capillary (FIG. 7B, item 718) to at least one light-emitting diode chip (FIG. 7B, item 716), so that, during operation, the radiation emitted by the light-emitting diode chip is partially or completely converted into light of a greater wavelength by the phosphors (FIG. 7B, item 726),
 ([0078], i.e. additional level of protection from oxidation can be added to the hermetically sealed containers by disposing a barrier layer.. suitably the barrier layer is sputtered onto the container or disposed onto the container via ALD),
wherein in step  C) a distance between the sealing region and the phosphors is at most 4 mm ([0076], i.e. a solution of luminescent nanocrystals will fill the entire container), and wherein the different phosphors are present separated from one another along a longitudinal axis of the glass capillary wherein the phosphors are introduced into the glass capillary ([0157]. i.e. the capillary can be filled in stages, such that different nanocrystals are separated along the length of the capillary).
wherein the phosphors are provided in a liquid state in step B) ([0072], i.e. the luminescent nanocrystals are present in a solution or Suspension, for example in a polymeric solution, thereby aiding in the introduction of the nanocrystals into the 
Dubrow fails to explicitly disclose wherein in step B) at least one capturing material for oxygen or moisture is introduced and the capturing material is configured to absorb oxygen and moisture, and wherein the phosphors are photochemically cured with ultraviolet radiation.
	However, Giannantonio et al teaches wherein in step B) at least one capturing material for oxygen or moisture is introduced and the capturing material is configured to absorb oxygen and/or moisture ([0039], i.e. Getter materials suitable for carrying out the invention can be materials having the capability of removing all the harmful gaseous impurities, such as H.sub.2O, H.sub.2, O.sub.2, hydrocarbons, N.sub.2, CO, CO.sub.2, or it is possible to use mixtures of materials, each being capable of absorbing one or more harmful gaseous compounds).
	Since Both Dubrow and Giannantonio et al teach sealed light emitting semiconductor, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for producing light-emitting semiconductor components as disclosed in Dubrow with the wherein in step B) at least one capturing material for oxygen or moisture is introduced in the glass capillary and the capturing material is configured to absorb oxygen and/or moisture as disclosed by Giannantonio et al.  The use of getter materials suitable for carrying out the invention can be materials having the capability of removing all the harmful gaseous impurities, such as H.sub.2O, H.sub.2, O.sub.2, hydrocarbons, N.sub.2, CO, CO.sub.2, or it is possible to use ).
	Dubrow et al in view of Giannantonio et al fail to explicitly disclose wherein the phosphors are photochemically cured with ultraviolet radiation.
	However Lee et al teaches wherein the phosphors ([0101], i.e. the resin composition in which the light conversion particles 430 are dispersed is introduced into the tube 410) are photochemically cured with ultraviolet radiation ([0102], i.e. the resin composition introduced into the tube 410 is cured by an ultraviolet ray to form the host 440).
Since Both Dubrow et al and Lee et al teaches injecting a liquid phosphor matrix into a tube and then curing the matrix, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for producing light-emitting semiconductor components as disclosed in Dubrow et al and Giannantonio et al with the wherein the phosphors are photochemically cured with ultraviolet radiation. as disclosed by Lee et al.  The use of the resin composition introduced into the tube is cured by an ultraviolet ray to form the host in Lee et al provides for the light conversion member for a liquid crystal display device, disposed on a side of a circuit substrate, where the side of the circuit substrate faces the side surface of the light conversion member. Thus, the light conversion member may be easily aligned with the light source without interfering with the circuit substrate (Lee et al, [0127]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al (U.S. 2010/0110728) in view of Ginnantonio et al (U.S. 8,911,862) and Lee et al (U.S. 2011/0141769) as applied to claim 19 above, and further in view of Wada et al (U.S. 2013/0108811).

Regarding claim 21. Dubrow et al in view of Giannantonio et al and Lee et al discloses all the limitations of the method according to claim 19 above.
Dubrow et al further discloses wherein the glass material comprises a light-transmissive borosilicate glass ([0098], i.e. Hermetically sealed container 708 is suitably a glass container. Exemplary hermetically sealed containers are described throughout. In suitable embodiments, the hermetically sealed container is a glass (e.g., borosilicate) capillary. As used herein "capillary" refers to an elongated container having a length dimension that is longer than both its width and height dimension) 
wherein, in step C), the glass capillary is maintained as a mechanically self-supporting unit, so that no separation or melting takes place in step C) ([0157], i.e. a first luminescent nanocrystal solution can be introduced into the capillary, and then a seal placed adjacent to the solution, A second luminescent nanocrystal Solution can then be added to the capillary, and again, a seal placed adjacent to the Solution).
Dubrow et al fails to explicitly disclose borosilicate glass with mass fractions of at least 70% of silicon dioxide and at least 7% of boron trioxide, and wherein a processing temperature of the glass material in step C) is at least 500 °C and at most 900 °C,

 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Dubrow et al fails to explicitly disclose wherein a processing temperature of the glass material in step C) is at least 500 °C and at most 900 °C,
However Wada et al teaches wherein a processing temperature of the glass material in step C) is at least 500 °C and at most 900 °C ([0075], i.e. The softening temperature (At) of the glass capillary tube 10 can be, for example, about 700.degree. C. to about 950.degree. C.).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for producing light-emitting semiconductor components as disclosed in Dubrow et al with the wherein a processing temperature of the glass material in step C) is at least 500 °C and at most 900 °C as disclosed by Wada et 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 22. Dubrow et al in view of Giannantonio et al and Lee et al discloses all the limitations of the method according to claim 19 above.
Dubrow et al discloses melting in step C) the glass capillary ([0157], i.e. a seal placed adjacent to the solution (for example, by melt sealing the capillary)).
Dubrow et al fails to explicitly discloses wherein the melting in step C) is performed with at least one external electric heating wire lying outside the glass capillary.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for producing light-emitting semiconductor components as disclosed in Dubrow et al with the heating of the end portion  progresses, the end portion starts melting as disclosed by Wada et al.  The use of the type of heating in Wada et al provides for suitably heating the glass capillary tube to close the end (Wada et al, [0076]).

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive. 

Regarding 112 rejection of claim 19: Applicant argues: 
Claim 19 has been amended to recite "wherein in step B) at least one capturing material for oxygen or moisture is introduced in the glass capillary and the at least one capturing material is by which oxygen and moisture can be absorbed," which is supported throughout the Specification. Therefore, Applicant respectfully requests the withdrawal of the current rejections.

Applicant is arguing that claim 19 been amended to overcome the 112(b) rejection.


Regarding 103 rejection.
Regarding claim 1. Applicant argues: 
However, claims 1 recites the feature of "wherein the glass capillary is provided with a heating wire in a region of the sealing region" and "wherein the heating wire is embedded in the glass material of the glass capillary." Applicant respectfully submits that Dubrow, Zhou, and Dijken, alone or in combination, fails to disclose or suggest a heating wire, let alone a heating wire that is embedded in the glass material. Wada, Hyun, and Logunov do not cure the deficiencies of Dubrow, Zhou, and Dijken. Therefore, any combination of Dubrow, Zhou, Dijken, Wada, Hyun, and Logunov fails to disclose or suggest the features above. In sum, Applicant submits that claim 1 is patentable over the cited art.

Applicant argues that the prior cited art fails to disclose "wherein the glass capillary is provided with a heating wire in a region of the sealing region" and "wherein the heating wire is embedded in the glass material of the glass capillary."
However, Apothaker et al teaches applicant’s claimed limitation.
Applicant’s arguments are not persuasive.

Regarding claim 19.  Applicant argues:
Amended independent claim 19 recites the features of "wherein in step B) at least one capturing material for oxygen or moisture is introduced in the glass capillary and the at least one capturing material is by which oxygen and moisture can be absorbed,"
Logunov discloses the feature by pointing to paragraph [0106]. Id. at p. 25. According to paragraph [0106] of Logunov, a getter may be placed in a cavity 1301a' in order to remove any residual gas. Figure 13B of Logunov shows an array of sealed cavities 1301a' and 1301b' which are separated from each other by weld lines 1303 and separation lines 1307. However, Logunov does not 

Applicant’s argument is moot, as Logunov et al was not used to teach applicant’s claim limitation.  Giannantonio et al teaches applicant’s claimed limitation.
Applicant appears to be arguing a getter material is not a capturing material to absorb oxygen and moisture.
However, Giannantonia et al teaches a getting material absorbs oxygen and water and thus meets applicant’s limitation that a capturing material to absorb oxygen and moisture.
Applicant has not claimed nor disclosed any materials that does not read on Giannantonia et al.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues: 
Further, claim 19 recites the feature of "wherein the phosphors are provided in a liquid state in step B)" and "wherein the phosphors are photochemically cured with ultraviolet radiation." None of the references cited in the Office Action describes or suggests curing by means of ultraviolet radiation. For example, Dubrow describes curing only by means of temperature. Dubrow at [0069]. Therefore, Applicant respectfully submits that claim 19 is patentable over the applied references.


However, as cited above, Dubrow et al discloses the phosphors are provided in a liquid state in step B.
Furthermore, Lee et al teaches the phosphors are photochemically cured with ultraviolet radiation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893